Per Curiam.

The court of appeals correctly concluded that Civ.R. 60(B) is clearly inapplicable to review the court’s judgment on appeal. Civ.R. 1(C)(1). The Rules of Appellate Procedure govern appeals from trial courts of record to courts of appeals in Ohio. App.R. 1(A); Pegan v. Crawmer (1996), 73 Ohio St.3d 607, 608, 653 N.E.2d 659, 660; see, generally, McCormac, Ohio Civil Rules Practice (2 Ed.1992) 5, Section 1.05 (Civil Rules have no application to procedure in courts of appeals to review any judgment, order, or ruling, since the Appellate Rules set forth the applicable procedure).
In addition, under the Appellate Rules, application for reconsideration of any judgment submitted on appeal must be filed within ten days after filing of the judgment or announcement of the court’s decision, whichever is later. App.R. 26(A). Therefore, even if Martin’s motion could have been construed as an application for reconsideration, it would have been untimely.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.